DETAILED ACTION
This action is responsive to the following communication:  Amended filed 11/05/2020. This action is made final.
Claims 1-20 are pending in the case.  Claims 1, 19 and 20 are independent claims.  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Notice as to Grounds of Rejection and Pre-AIA  or AIA  Status
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Objections
Claim 12 is objected to because amendment introduces extra “that” in the limitation “… based on the determination that that the cancellation condition is satisfied”. Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-2, 18-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over  KAESER et al  (US Patent Application Publication 2017/0228922 A1 hereinafter Kaeser) in view of OTA et al. (U.S. Patent Application Publication 2018/0061134 hereinafter Ota) 
With respect to claims 1, 19 and 20, Kaeser teaches an information processing device, an information processing method, a program respectively, comprising:
a processor configured to <fig 3, item 309>:
acquire a positional relationship between a user and a determined object in a virtual space <fig 4B item A, shows positional relationship between a user and a determined object/feature para 0028>;
determine a relative distance between the user and the determined object satisfies a first condition <user has moved a percentage of distance as a first condition fig 5C para 0037>, wherein 
	the determination is based on the positional relationship <fig 5C positional relationship is shown as half the distance (x/2) para 0037>, and

 an option associated with the determined object based on the indication that the user follows the determined object <fig 2A shows a user is following a vehicle ahead, and an option is determined whether a displayed obstacle exists>;
control execution of a first process corresponding to the determined option <based upon following a vehicle, an obstacle condition is aligned and the turning information is instructed para 0144>.
Accordingly, it would have been obvious before the effective filing date to one of ordinary skill in the art, having the teachings of Kaeser, Ota before him/her before the effective filing date of the claimed invention, to modify the teachings of Kaeser to include the teachings of Ota, in order to obtain limitations taught by Ota.  One would have been motivated to make such a combination because it further enhances in following an object.
With regard to claim 2, this claim depends upon claim 1, which is rejected above. In addition, Kaeser teaches wherein the processor is further configured to determine that the user follows the determined object based on a change in a relative positional relationship between  a portion of the user and the determined object  <change of distance between a user and an object is changed as the user follows figs 4A-4C>. 
With regard to claim 18, this claim depends upon claim 2, which is rejected above. In addition, Ota teaches, wherein the determined object is a virtual object disposed in the virtual space, and 
processor is further configured to determine that the user follows the virtual object based on a change in a virtual positional relationship between the user in a real space and the virtual object in the virtual space <head mounted display can be used to experience virtual reality para 0156>. 


Claims 3-17 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kaeser in view Ota in view of Rakshit (US Patent Application Publication 2013/0311079 A1 hereinafter Rakshit).
With regard to claim 3, this claim depends upon claim 1, which is rejected above. Kaeser, Ota do not appear to explicitly disclose limitations of this claim.
In the same field of endeavor, Rakshit teaches, wherein the processor is further configured to determine that the user follows the determined object in case the user has moved a determined distance <a threshold distance is defined as the distance between a user and an object changes para 0020-0027>. 
Accordingly, it would have been obvious before the effective filing date to one of ordinary skill in the art, having the teachings of Kaeser, Ota, Rakshit before him/her before the effective filing date of the claimed invention, to modify the teachings of Kaeser, Ota to include the teachings of Rakshit, in order to obtain limitations taught by 
With regard to claim 4, this claim depends upon claim 3, which is rejected above. In addition, Rakshit teaches wherein the processor is further configured to determine whether the relative distance satisfies the first condition based on a comparison between the relative distance and a first threshold value <threshold distance is determined para 0021-0022>. 
With regard to claim 5, this claim depends upon claim 4, which is rejected above. In addition, Rakshit teaches wherein the processor is further configured to determine that the relative distance satisfies the first condition in case the relative distance is one of equal to or less than the first threshold value <distance increasing or decreasing relative to a threshold is determined para 0021-0022>. 
With regard to claim 6, this claim depends upon claim 3, which is rejected above. In addition, Rakshit teaches wherein the processor is further configured to determine whether the user has moved the determined distance based on a comparison between a moving distance of the user in a state the relative distance satisfies the first condition and a second threshold value <changing distance can be compared with a time threshold para 0021-0022, 0028, see also fig 2>. 
With regard to claim 7, this claim depends upon claim 6, which is rejected above. In addition, Rakshit teaches wherein the processor is further configured to determine that the user has moved the determined distance in a case:

 the moving distance is greater than the second threshold value <para 0021-0022, 0028>. 
With regard to claim 8, this claim depends upon claim 1, which is rejected above. Ota does not appear to explicitly disclose limitations of this claim.
In the same field of endeavor, Rakshit, teaches wherein the processor is further configured to determine whether the user selects the determined object and whether the user follows the selected determined object <user selects the object to follow based on threshold of distance/time para 0021-0022>. 
Accordingly, it would have been obvious before the effective filing date to one of ordinary skill in the art, having the teachings of Ota, Rakshit before him/her before the effective filing date of the claimed invention, to modify the teachings of Ota to include the teachings of Rakshit, in order to obtain limitations taught by Rakshit.  One would have been motivated to make such a combination because it helps to catch up with the object as a user is following the object. 
With regard to claim 9, this claim depends upon claim 8, which is rejected above. In addition, Rakshit teaches wherein the processor is further configured to determine whether the user selects the determined object in case the relative distance between the user and the determined object satisfies a second condition <para 0021-0022, 0028>. 

With regard to claim 10, this claim depends upon claim 8, which is rejected above. In addition, Kaeser teaches wherein the processor is further configured to determine whether the user selects the determined object based on a gaze of the user on the determined object <eye gazing can be used to follow an object para 0025, 0028, fig 4B, 5A, user is tracking to follow an object 550>.
With regard to claim 11, this claim depends upon claim 8, which is rejected above. In addition, Rakshit teaches wherein the processor is further configured to determine whether the user selects the determined object based on a second process corresponding to a first state related to movement of the user <user selects the object according to distance/time consideration para 0020-0027>. 
With regard to claim 12, this claim depends upon claim 8, which is rejected above. In addition, Ota teaches, wherein the processor is further configured to determine whether the user selects the determined object based on a moving state of the user in a right-left direction <user can make a right or left turn para 0145>. 
With regard to claim 13, this claim depends upon claim 8, which is rejected above. In addition, Rakshit teaches wherein processor is further configured to:
determine whether a cancellation condition is satisfied <route can be changed (previous one is cancelled) as the conditions are met para 0023-0026>, and 

With regard to claim 14, this claim depends upon claim 1, which is rejected above. Kaeser, Ota do not appear to explicitly disclose limitations of this claim.
In the same field of endeavor, Rakshit teaches wherein the processor is further configured to control a number of the determined objects presented concurrently to the user <two objects are presented to the user para 0024-0025>.
 Accordingly, it would have been obvious before the effective filing date to one of ordinary skill in the art, having the teachings of Kaeser, Ota, Rakshit before him/her before the effective filing date of the claimed invention, to modify the teachings of Kaeser, Ota to include the teachings of Rakshit, in order to obtain limitations taught by Rakshit.  One would have been motivated to make such a combination because it provides flexibility to a user of following the appropriate object. 
With regard to claim 15, this claim depends upon claim 14, which is rejected above. In addition, Rakshit teaches wherein the processor is further configured to change the number of determined objects presented concurrently to the user based on a second state related to movement of the user <objects are presented on the basis of distance/time para 0022-0025>. 
With regard to claim 16, this claim depends upon claim 14, which is rejected above. In addition, Rakshit teaches wherein the processor is further configured to:

present the determined object in case the number of determined objects to be concurrently presented is smaller than a number of the options <historic movements of the user can be used to determine object para 0028>. 
With regard to claim 17, this claim depends upon claim 1, which is rejected above. Kaeser, Ota do not appear to explicitly disclose limitations of this claim.
In the same field of endeavor, Rakshit teaches wherein the processor is further configured to change the determined object presented to the user based on a third state related to movement of the user <velocity can be used to follow a different object para 0028>. 
Accordingly, it would have been obvious before the effective filing date to one of ordinary skill in the art, having the teachings of Kaeser, Ota, Rakshit before him/her before the effective filing date of the claimed invention, to modify the teachings of Kaeser, Ota to include the teachings of Rakshit, in order to obtain limitations taught by Rakshit.  One would have been motivated to make such a combination because it helps to determine the right object to follow based upon different criteria. 

Response to Arguments
Applicant's arguments filed on November 05, 2021 have been fully considered but are moot in view of the new grounds of rejection and/or are not persuasive.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANIL K BHARGAVA whose telephone number is (571)270-3278.  The examiner can normally be reached on Monday - Friday 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on 571-272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANIL K BHARGAVA/Primary Examiner, Art Unit 2142